

114 S1065 IS: School Asthma Management Plan Act
U.S. Senate
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1065IN THE SENATE OF THE UNITED STATESApril 23, 2015Mrs. Gillibrand introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend title IV of the Elementary and Secondary Education Act of 1965 to provide grants for the
			 development of asthma management plans and the purchase of
			 asthma inhalers and spacers for emergency use, as necessary. 
	
 1.Short titleThis Act may be cited as the School Asthma Management Plan Act. 2.School asthma management plans (a)AmendmentTitle IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7101 et seq.) is amended by adding at the end the following:
				
					DSchool Asthma Management Plans
						4401.School asthma
				management plans
							(a)Grants
				Authorized
								(1)In
 generalThe Secretary is authorized to award grants to local educational agencies to enable public elementary schools and secondary schools served by the local educational agencies to—
 (A)develop and implement a school asthma management plan; and
 (B)if the school chooses, purchase drugs and devices for emergency use that are approved or cleared by the Food and Drug Administration, including bronchodilators, spacers, and inhalers, and other supplies determined necessary by the Secretary, for students served by the school, as needed, as well as devices that measure pulmonary function or asthma education tools, or both.
									(2)Alternative
 granteesThe Secretary may award a grant under this section to a local health or education department to carry out the activities described in this section if the Secretary determines that in such local area such department is the entity that would routinely carry out such activities.
 (b)ApplicationA local educational agency or department that desires to receive a grant under this section shall submit an application at such time, in such manner, and accompanied by such information as the Secretary may require.
 (c)PriorityIn awarding grants under this section, the Secretary shall give a priority to— (1)any local educational agency that will use grant funds to assist a public elementary school or secondary school that has a high burden of asthma, as determined by the Secretary; and
 (2)if the Secretary elects to award grants described in subsection (a)(2), any department that proposes to carry out the grant activities at a school described in paragraph (1).
								(d)Use of grant
 fundsA local educational agency or department that receives a grant under this section shall develop and implement a comprehensive school asthma management plan based on national guidelines at each school to be served under the grant, and may purchase drugs and devices for emergency use that are approved or cleared by the Food and Drug Administration, including bronchodilators, spacers, and inhalers, and other supplies determined necessary by the Secretary, for students served by the school or department, as needed, as well as devices that measure pulmonary function or asthma education tools, or both. Such management plan shall include the following:
 (1)A method to identify all students with a diagnosis of asthma.
 (2)An asthma action plan for each student with a diagnosis of asthma.
 (3)Asthma education for all school staff, such as education regarding asthma basics, asthma management, trigger management, and comprehensive emergency responses to asthma attacks.
 (4)Access to medication and to methods to administer medication, for all students served by the school or department who have asthma, based on the student's prescription and individual needs.
 (5)Asthma medication and emergency policies that are specific to the school.
 (6)Protocols and training to support clinical management of acute symptoms of asthma and ongoing management of asthma.
 (7)A system to support ongoing coordination of asthma care with the family, the primary care provider, and others as necessary.
 (8)A method to monitor the quality and outcomes of the care provided to each student served by the school or department who has asthma, including how often treatment is needed and what treatment students get.
 (9)Successful completion of the Environmental Protection Agency's Indoor Air Quality Tools for Schools Indoor Air Quality Profile.
								(e)Grant recipient
 actionsA school or department that receives a grant under this section shall—
 (1)utilize existing systems, when possible, including the use of forms developed in accordance with section 504 of the Rehabilitation Act of 1973 (20 U.S.C. 794);
 (2)find innovative ways—
 (A)to encourage bidirectional communication between schools and students' physicians in a rapid manner; and
 (B)to encourage adherence to asthma treatment by students;
 (3)ensure that a nurse or another individual who is trained to administer emergency asthma care is on staff;
 (4)ensure that all student asthma action plans include asthma triggers, both allergens and irritants, for the student; and
 (5)ensure that each school served under the grant report asthma emergency events involving students to the State health department by school identifier.
								(f)Authorization
 of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2016 and each of the 4 succeeding fiscal years..
			(b)Table of
 contentsThe table of contents in section 2 of such Act is amended by inserting after the item relating to section 4304 the following:
				PART D—School Asthma Management Plans
						Sec. 4401. School asthma management plans..